Case 1:19-cv-05473-KPF Document9 Filed 07/02/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE RUSSO,

Plaintiff,

— against —
STIPULATION OF
DISCONTINUANCE

RM BAKERY LLC, d/b/a LEAVEN & CO., and MARK. ?-¢¥-9473 (PF)
RIMER, in his personal and professional capacities,

Defendants.

IT IS HEREBY STIPULATED AND AGREED by and between counsel for Plaintiff
Nicole Russo and counsel for Defendants RM Bakery LLC d/b/a Leaven & Co. and Mark Rimer
that all claims raised in and/or which could have been raised in the referenced matter are herein
discontinued with prejudice without costs or fees as to any party.

IT IS FURTHER STIPULATED AND AGREED, that the Court shall retain jurisdiction
over this action until payment is made.

IT IS FURTHER STIPULATED AND AGREED, that this stipulation may contain

counterparts or facsimile signatures, which shall be deemed as originals.

   

 

 

 

 

Dated: White Plains, New York Dated: Roseland, New Jersey
June 2 . 201 LEZ 26,2019
Howard Sckragin, Esq. Petey asserman, Esq.
Kelly Jines, Esq. Mandelbaum Salsburg P.C.
Sapir Schragin LLP 3 Becker Farm Road, Suite 105
399 Knollwood Road. Suite 310 Roseland, New Jersey 07068
White Plains, New York 10603 (973) 243-7980
(914) 328-0366 E-Mail: Jwassenman(@lawfirm.ms
E-mail: HSchragin(@sapirschragin.com Attorneys for Defendants

kiines(@vsapirschragin.com
Attorneys for Plaintiff
